Case 0:21-cv-60456-WPD Document 29 Entered on FLSD Docket 07/23/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 21-60456-CIV-DIMITROULEAS

  GREGORY HAROLD POPE, and
  MICHELE BERNADETTE POPE,

         Plaintiffs,

  vs.

  KAYE BENDER REMBAUM, P.L.,

        Defendant.
  ___________________________________/



                                              ORDER


         THIS CAUSE is before the Court on Plaintiffs’ Second Unopposed Motion for Extension

  of Time to Respond to Motion to Dismiss, filed July 22, 2021. [DE 28]. The Court has

  considered the Motion, notes that it is unopposed, and is otherwise fully advised in the premises.

  Accordingly, it is ORDERED and ADJUDGED as follows:


         1. The Motion [DE 28] is GRANTED.

         2. Plaintiffs shall have through August 6, 2021 to respond to the Motion to Dismiss [DE

             24].

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 23rd day of July, 2021.
Case 0:21-cv-60456-WPD Document 29 Entered on FLSD Docket 07/23/2021 Page 2 of 2




  Copies furnished to:
  Counsel of record
